Citation Nr: 1603346	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for low back disability; and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the Veteran had previously filed a claim for low back disability in April 1983 that was denied by the RO in June 1983.  In a letter, dated in June 1983, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement (NOD), nor was new and material evidence received within one year of the rating decision.  Thus, the June 1983 rating decision became final by operation of law, except the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

Despite the fact that the RO decided to reopen the Veteran's low back disability claim in the April 2013 SOC, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must determine whether new and material evidence has been presented before it can reopen the Veteran's low back disability claim and consider it on the merits, regardless of the RO's action.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issue before the Board has been recharacterized on the title page as a determination of whether new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a low back disability. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 

The reopened claim of service connection for low back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  In a final rating decision in June 1983, the RO denied the Veteran's claim of service connection for low back disability. 

2.  Evidence received since the June 1983 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for low back disability and raises a reasonable possibility of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the Board's decision to reopen the claim of service connection for low back disability is favorable to the Veteran, no further action is required to comply with the VCAA. 



Current Claim to Reopen

The Veteran filed a claim in May 2010 to reopen his claim for low back disability.  The RO in a January 2011 rating decision declined the request to reopen the claim on the grounds that the Veteran had not submitted any new evidence in support of his claim.  Thereafter, the Veteran was afforded an informal conference in January 2013 with a decision review officer (DRO) at the RO, whereby the Veteran and his family testified regarding his claim.  Following the conference with the DRO, the Veteran was afforded a VA examination to evaluate his back disability in March 2013.  Based on the testimony during the DRO conference and the VA examination, the RO in an April 2013 statement of the case (SOC) decided to reopen the Veteran's low back disability claim; however, the RO decided to deny the low back disability claim.  The Veteran submitted his formal appeal in April 2013, and the RO issued a supplemental statement of the case (SSOC) in August 2014 continuing its denial of the low back disability claim. 

As stated above, the June 1983 rating decision was final by operation of law, and may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence of record when the RO issued its June 1983 rating decision included service treatment records (STRS) and several private medical records documenting an injury the Veteran experienced on the job in January 1979 and his subsequent treatment for low back pain.  With regards to the relevant documents contained in the STRs, the Veteran's April 1969 entrance examination is negative for any complaints or notation regarding a low back disability.  A report of medical history completed by the Veteran in April 1969 indicates that the Veteran reported that he "fell out of a tree about 20 ft. high and messed my back up."  However, on the same report in a section entitled "physician's summary and elaboration of all pertinent data, the examiner stated "back strain at 15 yrs.  No trouble for past year."  Furthermore, on the same April 1969 report of medical history, the Veteran indicated that he did not experience recurrent back pain. 

In addition to the documents dated at the time of entrance, the STRs include a July 1969 outpatient report wherein the examiner stated that the Veteran reported a fall from a tree that occurred the year previous for which he was seen by a doctor.  A July 1969 X-ray examination, the report of which is also included in the file, indicated that there was no evidence of a back injury from the X-ray examination.  Outpatient reports from July and August 1969 indicate that the Veteran continued to complain of back problems during this period and specifically complained that his back hurt following a physical training drill.  There are no more records of complaints, diagnoses, or treatment relating to low back disability contained in the Veteran's STRs.  His February 1971 separation examination is negative for any noted low back disability or injury.  On the February 1971 examination the Veteran signed his name to the statement "I'm in good health." 

As for the private treatment records available at the time of the June 1983 rating decision, a work injury report prepared in January 1979 for a worker's compensation claim indicates that the Veteran fell on his back while on the job and experienced low and upper back pain as a result.  Following a physical examination, the Veteran was diagnosed with moderate acute traumatic cervical, dorsal and lumbar sprain with muscle spasm, myositis and radiculitis.  A follow-up examination dated in February 1979 indicates that the Veteran continued to complain of back pain from pulling that was "getting worse". 

In outpatient reports prepared by the Orthopedic and Fracture Clinic, P.C. and dated from April 1979 to August 1979, the Veteran's treating physician reported that the Veteran continued to complain of having mid-lumbar discomfort with slight improvement of the symptoms during this period.  An examination report from Providence Hospital dated in May 1979 shows that the Veteran was treated for back pain and was diagnosed with severe lumbosacral strain without evidence of definite nerve root compression or neurologic involvement.  In an examination report dated in March 1983, a Dr. Schaeffer reported that the Veteran stopped receiving treatment for his back in early 1981 and that he told Dr. Schaeffer that the condition had worsened following the discontinuation of treatment.  After a physical examination and an X-ray, Dr. Sacheffer offered the opinion that the Veteran's condition has worsened from the initial accident of January 1979. 

Based on the evidence of record at the time of its June 1983 rating decision, the RO denied service connection for the Veteran's low back disability.  In support thereof, the RO simply noted the fact that the Veteran reported a back injury prior to entering service and complained of back pain after entering service.  Thereafter, as the RO stated, the "Veteran completed his period of active duty and on separation examination reported he was in good health with no disabilities noted."  The RO concluded that the "Veteran's preexisting back condition was not aggravated during his period of active duty." 

The evidence received since the June 1983 rating decision consists of VA treatment records documenting the Veteran's course of treatment for his low back disability at the Roseburg, Oregon VA medical center (VAMC).  In addition, the Veteran has submitted private treatment records, including a January 1988 admission report from Mercy Medical Hospital and a June 2013 examination and opinion from a Dr. Carmina Angeles.  Furthermore, a report of a January 2013 DRO conference held with the Veteran and several witnesses, and a March 2013 VA examination have also been added to the claims file. 

VA treatment records dating from November 2000 to April 2013 at the Roseburg VAMC document the Veteran's continued complaints of and treatment for low back pain.  An examination report dated in September 2004 from the Roseburg VAMC indicates that the Veteran was afforded an X-ray examination and was diagnosed with mild convex right rotosolioisis with degenerative disc disease.  Another examination report dated in January 2013 from the Roseburg VAMC indicates that the Veteran was afforded a new X-ray examination and was diagnosed with scoliosis, spondylosis, disc degeneration and fact arthritis, particularly in the lower lumbar spine.  The examiner who prepared the report stated that "the scoliosis is somewhat more exaggerated than 2004." 

A discharge report dated in January 1988 from Mercy Medical Hospital indicates that the Veteran was admitted to the hospital with complaints of pain in his back and right lower extremity progressing into the left buttocks.  The Veteran was diagnosed with L5 radiculopathy with components of S1 and L4 on the right side.  The Veteran reported at that time that his injury occurred in January 1979 when he fell off of a truck.  He underwent a laminectomy and was discharged a few days after admission. 

A June 2013 outpatient report prepared by Dr. Angeles indicates that the Veteran was seen by Dr. Angeles for a review of MRI results taken of his thoracic and lumbar spine.  Dr. Angeles reported that the Veteran's symptoms began with a fall in 1965 and that he underwent a laminectomy in 1988.  She also reported that the Veteran experienced debilitating lower back pain and that he could not walk very far without developing pain in his hips.  Dr. Angeles then reviewed the MRI and 
X-ray results, and diagnosed the Veteran with lumbar disc degeneration, lumbar disc disorder with myelopathy, thoracic spondylosis, and lumbar spondylosis. 

The Veteran and his family testified at an informal DRO conference in January 2013 regarding his history of low back pain.  During the conference, the Veteran's representative asserted that the Veteran experienced back pain during service which was recorded in his STRs.  Informal DRO Conference, 1-2.  Specifically, the Veteran recounted an incident in which he collapsed in pain from his back while carrying out a physical training drill.  The Veteran asserted that he "continued to have back pain throughout the remainder of his military service, but stopped seeking treatment because he grew tired of being yelled at."  Id., at 2.  The Veteran and his family also testified regarding his history of back pain following service, including an on-the-job injury in 1979 and a back surgery in 1988. 

The Veteran was afforded a VA examination in March 2013 for the purpose of determining whether his preexisting low back condition was aggravated beyond its natural progression during service.  During the examination, the Veteran reported that he was diagnosed with a lower back strain in service and was later diagnosed with lower back radiculopathy following a surgery in 1988.  After a physical examination and a thorough review of the Veteran's claim file, the examiner diagnosed the Veteran with arthritis of the thoracolumbar spine as well as scoliosis.  As for the requested opinion, the examiner first stated that it was not possible to establish a baseline of the severity of any preexisting back condition, on the grounds that there "is no useful or objective documentation about a fall from tree before service."  After conceding this, however, the examiner went on to opine that the Veteran's preexisting back injury was less likely than not aggravated beyond its natural progression by any in-service incurrence.  In support thereof, the examiner simply stated that "there is no useful objective scientific orthopedic evidence regarding back before or during service from which to adequately determine pre or during service origin or cause." 

The January 2013 DRO conference testimony, the VA treatment records from the Roseburg VAMC, the 1988 Mercy Medical Hospital report as well as Dr. Angeles' June 2013 report and the March 2013 VA examination together constitute new and material evidence sufficient to reopen the Veteran's claim of service connection for a low back disability.  Dr. Angeles' report, the VA treatment records from the Roseburg VAMC, the 1988 Mercy Medical Hospital report, and the VA examination all illustrate that the Veteran continues to have a low back disability, which is a necessary component of his service connection claim.  The Veteran's testimony during the DRO conference indicates that he experienced a back injury during service, which relates to an unestablished fact necessary to substantiate his claim, namely, evidence of an in-service occurrence.  The RO in its June 1983 decision did not address the issue of whether the Veteran experienced an in-service injury; therefore, the Veteran's testimony that he suffered a back injury during service and continued to experience low back pain throughout service supports a previously unsubstantiated element of his service connection claim.  Accordingly, the claim of service connection for low back disability must be reopened. 

ORDER

The appeal to reopen a claim of service connection for low back disability is granted. 


REMAND

Prior to considering the claim of service connection for low back disability, further development of the record is necessary to comply with VA's duty to assist in the development of evidence pertinent to the claim.  38 C.F.R. § 3.159. 

To begin, the Board notes that the Veteran's claim of service connection for low back disability was characterized by the RO as a claim of aggravation of a preexisting condition, as evidenced by the VCAA notice letter sent to the Veteran in June 2010.  Upon review of the claims file and the original June 1983 ratings decision, it appears that the RO determined that the Veteran had a preexisting low back condition based on a medical history report dated in April 1969 wherein the Veteran reported that he fell out of a tree when he was 15 years old and "messed up his back."  The characterization of the Veteran's original claim as one of aggravation of a preexisting injury was carried over by the RO to the Veteran's current request to reopen his low back disability claim. 

After reviewing the Veteran's service treatment records upon his entrance into service, the Board finds that the Veteran's low back disability claim should instead be characterized as a claim for in-service occurrence of a low back injury, rather than one of aggravation of a pre-existing injury.  With regards to a preexisting condition, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  Here, although the Veteran indicated in the April 1969 report of medical history, completed upon entrance into service, that he fell from a tree at the age of 15 and "messed up his back", such a report does not constitute a notation of a low back injury for the purposes of 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b).  Accordingly, the Board finds that upon remand the RO should analyze the Veteran's case as if it was a claim of service connection on the basis of in-service occurrence rather than a claim of aggravation of a preexisting low back injury. 

In light of the determination that this case should be approached as if it were a claim of service connection on the basis of an in-service occurrence, a new examination is needed which makes a determination as to whether the Veteran's current low back disability was in whole or in part incurred in service. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated records
documenting the Veteran's current treatment from the Roseburg VAMC or any other VA medical treatment facility. 

2. Thereafter, arrange for a VA examination
of the Veteran to determine the likely etiology of his current lower back disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his low back disability symptoms.  While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the in-service outpatient reports from July and August 1969 which document complaints of and treatment for a low back strain.  In addition, the examiner should review the January 2013 DRO conference report and the testimony by the Veteran regarding his injuries and symptoms of low back disability during service. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current low back disability was in whole or in part incurred in or aggravated during active service.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

3. After completion of the foregoing, readjudicate the
service connection claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


